United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3731
                        ___________________________

                              Courtney Godfrey

                                  Plaintiff - Appellant

                               Ryan Novaczyk

                                          Plaintiff

                                     v.

   State Farm Fire and Casualty Company; Government Employers Insurance
                                  Company

                                 Defendants - Appellees
                               ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                              ____________

                        Submitted: November 18, 2020
                           Filed: August 24, 2021
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

KOBES, Circuit Judge.

     Courtney Godfrey sued State Farm Fire and Casualty Company and the
Government Employers Insurance Company for liability coverage after she was
injured on her husband’s boat. The district court 1 granted summary judgment for
the insurers, and we affirm.

                                           I.

      Godfrey was seriously hurt when she was thrown from her husband, Ryan
Novaczyk’s, boat. Godfrey and Novaczyk filed claims for her injuries with State
Farm, who insured the boat, and GEICO, who sold Novaczyk an umbrella insurance
policy. Both policies had household exclusions: in other words, they declined
coverage for injuries to the insured or members of the insured’s household. Both
insurers denied the personal injury claims because Godfrey and Novaczyk were
married and lived together.

       Godfrey sued Novaczyk, GEICO, and State Farm. GEICO removed the case
to federal court, and Novaczyk was realigned as a plaintiff. Godfrey agreed that the
household exclusions applied to her claim, but she argued that they violated
Minnesota public policy. She also asked the district court to certify the public policy
question to the Minnesota Supreme Court. The district court refused and instead
granted summary judgment to the insurers because the exclusions were not
prohibited by statute or Minnesota public policy. Godfrey appeals.

                                           II.

       The parties agree on the facts and that Minnesota law applies. We apply de
novo review to the district court’s interpretation of the contracts, application of state
laws, and summary judgment decisions. Am. Fam. Mut. Ins. Co., S.I. v. Mid-Am.
Grain Distribs., LLC, 958 F.3d 748, 752 (8th Cir. 2020). “Because we are
interpreting Minnesota law, we are bound by the decisions of the Minnesota
Supreme Court, and if the Minnesota Supreme Court has not spoken on a particular


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-
issue, we must attempt to predict how the Minnesota Supreme Court would decide
it and may consider relevant state precedent, analogous decisions, considered dicta[,]
and any other reliable data.” Engineered Sales, Co. v. Endress + Hauser, Inc., 980
F.3d 597, 599 (8th Cir. 2020) (citations omitted) (cleaned up).

      Godfrey suggests that the question of umbrella and boatowner’s liability
insurance coverage arising from spousal negligence creates a novel question of law
that we should certify to the Minnesota Supreme Court. We review the district
court’s decision not to certify a question of law under an abuse of discretion standard.
Anderson v. Hess Corp., 649 F.3d 891, 895 (8th Cir. 2011). We also have “an
independent discretion of our own to decide whether certification is appropriate.”
Knowles v. United States, 29 F.3d 1261, 1265 n.8 (8th Cir. 1994).

       Minnesota’s “‘well-settled general rule in the construction of insurance
contracts’ permits parties to ‘contract as they desire, and so long as coverage
required by law is not omitted and policy provisions do not contravene applicable
statutes, the extent of the insurer’s liability is governed by the contract entered into.’”
Pepper v. State Farm Mut. Auto. Ins. Co., 813 N.W.2d 921, 927 (Minn. 2012)
(quoting Am. Fam. Mut. Ins. Co. v. Ryan, 330 N.W.2d 113, 115 (Minn. 1983)).

      The State Farm and GEICO household exclusions bar recovery here. But
Godfrey says Minnesota law and public policy demand we set them aside. She
argues that Minnesota would follow a two-step process to abrogate household
exclusions: first, abolish family member immunity; and second, invalidate
household exclusions in insurance contracts as against public policy. Godfrey Br.
7.

       Godfrey points to Anderson v. Stream, 295 N.W.2d 595 (Minn. 1980) and
Beaudette v. Frana, 173 N.W.2d 416 (1969) for the first step. Respectively, those
cases invalidated parental and spousal immunity defenses in tort. Anderson did note
“the prevalence of liability insurance” to “help effectuate th[e] goal [of



                                           -3-
compensating injuries].” 295 N.W.2d at 600. But it did not hold that insurance
policies must cover household members.

       For that, Godfrey points us to Hime v. State Farm Fire & Cas. Co., 284
N.W.2d 829 (Minn. 1979). In Hime, the Minnesota Supreme Court considered a
conflict-of-laws question for a car accident that occurred in Minnesota but involved
a Florida insurance policy. Id. at 831−32. In considering the choice-of-law rules,
the Minnesota Supreme Court noted that “the courts and legislature of [Minnesota]
have condemned household immunity clauses.” Id. at 833. Godfrey relies too much
on that case. The court did a conflict-of-laws analysis, which takes a broad view of
state interests. Godfrey also ignores the legislature, whose role the Minnesota
Supreme Court recognized in Hime when it pointed to Minnesota’s no-fault
automobile insurance act and noted that the “choice between the Minnesota and
Florida laws is determinative of the outcome of this case.” Id. at 832 n.1.
(“Minnesota law has prohibited household or family exclusions in automobile
liability insurance policies since 1969 . . . . Under the current Minnesota no-fault
automobile insurance act, family and household members are included in the
statutory definition of ‘insureds.’” (citing Minn. St. 65B.43, subd. 5)). Minnesota
has not passed a similar law for boat or umbrella insurance.

      In fact, Minnesota consistently enforces household exclusions when “[t]he
controlling statutes do not prohibit such exclusions, nor do they require
homeowner’s policies to provide liability coverage for claims made by one resident
of a household against another.” Ryan, 330 N.W.2d at 115–116. The authority to
change this rule lies with the Minnesota legislature. See In re Racing Servs., Inc.,
779 F.3d 498, 505 (8th Cir. 2015) (“If the rule is wrong, the Legislature has ample
power to change it. It is the duty of the courts to enforce the law as it exists.” (citation
omitted)).

      Godfrey argues, contrary to Ryan, that a statute is unnecessary to show that
Minnesota bars household exclusions for non-automotive accidents. And if it was
necessary, Minnesota’s comparative fault statute, Minn. Stat. § 604.01, subdivs. 1


                                            -4-
and 1a, applies. But we find no language in those provisions, or any other Minnesota
law, addressing mandatory coverage or household exclusions beyond Minnesota’s
statutory mandates for automobile liability insurance that were at issue in Hime.

       We are bound by Minnesota Supreme Court decisions, not only in Ryan, but
also in State Farm Fire & Casualty Co. v. McPhee, 336 N.W.2d 258, 261 (Minn.
1983) (upholding a household exclusion clause) and Reinsurance Association of
Minnesota v. Hanks, 539 N.W.2d 793, 797 (Minn. 1995) (upholding a minor-in-the-
care-of-insured exclusion clause). The Minnesota Supreme Court looked to Ryan
and McPhee in support of its ruling that the exclusionary clause in Hanks was “not
void as violative of public policy.” Hanks, 539 N.W.2d at 797.

      It is not our role to expand Minnesota law to invalidate household exclusions.
See Luskin v. State Farm Fire & Cas. Co., 141 F.3d 1169 (8th Cir. 1998) (per
curiam) (unpublished) (“As a federal court sitting in diversity, we are in no position
to extend Minnesota law.”). And we do not see an issue of unsettled law. The
Minnesota Supreme Court addressed this and declined to revisit the question in
Ryan, McPhee, and Hanks. 2 See Vierkant by Johnson v. AMCO Ins. Co., 543
N.W.2d 117, 121 (Minn. Ct. App. 1996), rev. denied (Minn. Mar. 28, 1996); Bundul
v. Travelers Indem. Co., 753 N.W.2d 761, 766 (Minn. Ct. App. 2008), rev. denied
(Minn. Oct. 1, 2008). Godfrey does not present a close question of state law, so we
do not certify the question to the Minnesota court.




      2
       In a Rule 28(j) letter dated March 17, 2021, Godfrey asked us to stay our
decision until the Minnesota Supreme Court rules in Poitra v. Short, Case No. A20-
0491, 2020 WL 7689593 (Minn. Ct. App. Dec. 28, 2020), rev. granted (Mar. 16,
2021). The 28(j) letter is not a motion for stay under Federal Rule of Appellate
Procedure 8, and it is not clear that the Minnesota Supreme Court’s decision in
Poitra will address anything beyond a homeowner’s insurance policy. Godfrey’s
request is denied.

                                         -5-
                                 III.

The district court’s grant of summary judgment is affirmed.
                 ______________________________




                                 -6-